Curtis, J.
— The plaintiff sues for the seduction of his daughter and obtains an order of arrest.
The defendant moves to vacate the order of arrest on the ground that it is not one of the cases for which the Code provides that a defendant may be arrested.
The defendant claims that the basis of the father’s action is for the loss of his daughter’s service by reason of her pregnancy and confinement. It is true, that at an early period this form of action was devised to give the father a remedy against the seducer of his daughter, as the jury had the right to give damages in excess of the pecuniary loss of services. The form has been since followed, and previous to the Code it was a matter of course to hold the defendant to bail.
It is not easy to presume that the legislature intended to release a defendant, in this class of cases, from liability to arrest; and it has been held that it pomes within the first subdivision of section 179 of the Code, which provides that a defendant may be arrested “for an injury to the person.” This seems to be a better view and more in accordance with *433the analogies of the law (Delamater agt. Russell, 2 Code Rep., 147; Taylor agt. North, 3 Code Rep., 9; Strauss v. Schwartzwaelden, 4 Bosw., 627).
There does not appear to he any reported ease to the contrary, and the views presented in the early decisions under the Code, in respect to the question raised upon this motion, have been generally acceded to.